Citation Nr: 1343173	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has also recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In his January 2008 substantive appeal, the appellant requested a videoconference hearing at a local VA office before a Member of the Board.  He was scheduled for a hearing for July 2013, but he did not report for this hearing.  He has neither requested a new hearing nor shown good cause for his failure to report to the prior hearing.  Therefore, his Board hearing request is deemed withdrawn.

This claim was previously before the Board in August 2013.  At that time it was remanded to the RO for further development.  That development having been completed, this case is once again before the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in that file reveals evidence that is potentially relevant to the issues on appeal.  This evidence has been considered in the following decision and must be considered in any future adjudication of the Veteran's case.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain outstanding Social Security Administration (SSA) records and a new VA examination.  

First, remand is required to obtain the Veteran's SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file shows that the Veteran was in receipt of SSA via a notation in the Veteran's 2013 VA examination and there was also a 1998 award letter, but it does not contain any other associated medical records.  As such, remand is required to obtain the SSA records.

Second, remand is required to provide the Veteran with a new VA examination for the claimed psychiatric disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, which he essentially contends was incurred during or as a result of his military service. 

Prior to this remand, this issue was characterized as consisting of entitlement to service connection for PTSD.  The three prior VA examination report opinions of record, dated in September 2005, August 2010, and May 2012, focus upon determining whether PTSD may be diagnosed or ruled out.  The Board notes that all three of these examination reports rule out a diagnosis of PTSD. The September 2005 VA examination report lists Axis I diagnoses of cocaine and alcohol dependence in reported remission. 

The August 2010 examination report lists Axis I diagnoses of alcohol dependence in early partial remission by the Veteran's report; cocaine dependence in early partial remission by the Veteran's report; and impulse control disorder.  The examiner explained that "[t]he veteran was given a diagnosis of impulse control disorder due to his long history of difficulty with managing his anger and aggression as has been indicated in [his] medical records." 

The May 2012 examination report lists Axis I diagnoses of alcohol dependence, in sustained full remission; cocaine dependence, in sustained full remission; and antisocial personality disorder. 

In addition to the above, the Board notes that VA medical records reflect that depression was diagnosed in January 2006; malingering for secondary gain was diagnosed in November 2007; anxiety disorder was diagnosed in February 2009; and impulse control disorder, not otherwise specified, was diagnosed in March 2009.

In short, Axis I diagnoses other than PTSD have appeared in the record during the period that is covered by this appeal.  It is unclear, however, whether any of these diagnoses may be attributed to the Veteran's service. 

The Veteran was provided with an additional VA examination on October 2013.  At this examination, the examiner reviewed the Veteran's claims file and conducted an interview.  The examiner found that the Veteran had no current diagnosed mental disorder and also found that he had never been previously diagnosed with a mental disorder.  The examiner further found that the Veteran had never been diagnosed with a traumatic brain injury.

The Board notes, however, that a review of the claims file reveals that the Veteran has been previously diagnosed with both a traumatic brain injury, the organic brain disease for which he is receiving a VA pension, and a variety of Axis I diagnoses, as discussed above.  As such, it appears that the examiner did not base his findings on an accurate and complete review of the Veteran's mental health history.  Accordingly, the Board finds that the October 2013 is incomplete and inadequate for rating purposes and must be returned in order to obtain an opinion which takes into consideration the Veteran's prior Axis I diagnoses.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Contact the SSA and obtain all medical records associated with the Veteran's disability award. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Notice must be provided to the Veteran and his representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence. Associate all documents obtained with the claims file.

3. After any outstanding VA medical records have been obtained, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability. The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability. The examiner should expressly diagnose or rule out impulse control disorder; alcohol dependence; cocaine dependence; depression; and anxiety disorder.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service. 

Any opinion expressed must be accompanied by a complete rationale.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

